Title: From Benjamin Franklin to George Washington, 8 September 1776
From: Franklin, Benjamin
To: Washington, George


Sir
Philada. Sept. 8. 1776
The Congress having appointed Mr. Adams, Mr. Rutledge and my self, to meet Lord Howe, and hear what Propositions he may have to make, we purpose setting out to-morrow, and to be at Perth Amboy on Wednesday morning, as you will see by the enclos’d, which you are requested immediately to forward to his Lordship; and if an Answer comes to your hands, that you would send it to meet us at Amboy. What we have heard of the Badness of the Roads between that Place and New York, makes us wish to be spar’d that part of the Journey. With great Respect and Esteem, I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excy. Gen. Washington
 
Notation: Phila. Septr. 8. 1776 From Dr. Franklin
